Buchanan, J.
(Merrick, C. J., absent.) This is a proceeding by third opposition on the part of defendant’s wife, claiming to be paid, by preference over plaintiff, out of the proceeds of property sold in execution, the amount of *73an alleged judgment obtained by her against her husband. She is appellant from a decision of the District Court adverse to her claim.
In support of her third opposition, the appellant offered in evidence “ the whole of the record of the suit No. 7773 in the First District Court, entitled Caroline L. Campbell, wife of John Walker, v. Her Husband.” But the certificate of the Clerk of the court to the transcript, declares, that the record in question, though offered in evidence, was not filed; and consequently that it is not copied. It was the duty of appellant to present her case in such a shape that this court could pass upon the correctness of the judgment appealed from. It is true the appellee has brought up the appeal, on the failure of the appellant to do so. But the deficiency in the record above mentioned, is plainly the fault of the appellant, which should not prejudice the appellee. The appeal is dismissed, with costs.